Citation Nr: 1241402	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  97-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable initial disability rating for cervical strain with degenerative joint disease, for the period prior to February 25, 2009.

2.  Entitlement to an initial disability rating in excess of 10 percent for cervical strain with degenerative joint disease, for the period from February 25, 2009.

3.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine for the period prior to January 27, 2010, to include restoration of a 40 percent disability rating.

4.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the thoracolumbar spine, for the period from January 27, 2010.

5.  Entitlement to an initial disability rating in excess of 10 percent for rotator cuff tendonitis of the right shoulder (dominant).

6.  Entitlement to a compensable initial disability rating for left ankle strain.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 1995. 

This case is before the Board of Veterans Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO). 

In a September 1996 rating decision the RO granted service connection for cervical strain with degenerative joint disease, evaluated as noncompensable, from July 1, 1995.  In April 1998 the Board remanded the case for further development.  

In a June 2000 rating decision, the RO reduced the evaluation for service-connected mechanical low back pain with disc bulge at L5-S1, from 40 percent to 20 percent, effective September 1, 2000.  

In May 2003 the Veteran testified before a former Veterans Law Judge.  In October 2003 the Board remanded the case to the RO for further development.  In a September 2004 Order, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion relevant to a claim not now on appeal.

In a July 2006 rating decision, the RO implemented an October 2003 Board decision granting service connection for rotator cuff tendonitis of the right shoulder, evaluated as 10 percent disabling, effective July 1, 1995 (date of claim).  

In June 2008, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing was no longer employed by the Board and indicated that he was entitled to another hearing.  The Veteran responded in July 2008 that he did not want to testify at another Board hearing.  As such, the Board will proceed with the consideration of his case.

In a September 2008 decision the Board remanded the cervical and thoracolumbar spine rating claims and the right rotator cuff tendonitis rating claim, and the TDIU claim, to the RO for further development.

In a November 2009 rating decision, the RO granted service connection for left ankle strain, evaluated at a noncompensable level effective July 1, 1995.

Most recently, in a May 2012 rating decision, the RO increased the initial ratings assigned for the cervical spine disability from zero to 10 percent effective from February 25, 2009; and for the thoracolumbar spine disability from 20 to 40 percent effective from January 27, 2010.  

The issue of entitlement to TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to February 25, 2009, the Veteran's cervical strain with degenerative joint disease is productive of painful movement or slight limitation of motion; however, the preponderance of the evidence is against a finding that the cervical spine is productive forward flexion limited to 30 degrees or less; or of a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour; or of residuals of fracture of vertebra; or of ankylosis; or of moderate limitation of motion of the cervical spine; or of severe intervertebral disc syndrome; or of incapacitating episodes having a total duration of at least two weeks in the last year; or any associated objective neurological abnormalities.

2.  For the period from February 25, 2009, the Veteran's cervical strain with degenerative joint disease is productive of flexion to not greater than 30 degrees, or of moderate limitation of motion; however, the preponderance of the evidence is against a finding that the cervical spine is productive of forward flexion of 15 degrees or less; or of severe limitation of motion; or of favorable ankylosis of the entire cervical spine; or of incapacitating episodes having a total duration of at least four weeks in the last year; or any associated objective neurological abnormalities; or of residuals of fracture of vertebra, ankylosis, or severe intervertebral disc syndrome. 

3.  At the time of the August 1999 rating decision that proposed the reduction of the schedular disability rating for degenerative disc disease of the thoracolumbar spine, the disability rating of 40 percent was in effect since July 1, 1995.

4.  In reducing the disability rating for the degenerative disc disease of the thoracolumbar spine, effective September 1, 2000, the RO in its June 2000 rating decision met all due process requirements in executing such a reduction.

5.  The evidence does not make it reasonably certain that improvement shown in the Veteran's degenerative disc disease of the thoracolumbar spine during a November 1998 VA examination would be maintained under the ordinary conditions of life. 

6.  For the period prior to January 27, 2010, the preponderance of the evidence is against a finding that degenerative disc disease of the thoracolumbar spine is productive of unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine; incapacitating episodes having a total duration of at least six weeks in the last year; or any associated objective neurological abnormalities except for bilateral lower extremity neurologic impairment; or of residuals of fracture of vertebra; complete ankylosis of the spine or unfavorable ankylosis of the lumbar spine; or pronounced intervertebral disc syndrome.  
  
7.  For the period from January 27, 2010, the preponderance of the evidence is against a finding that degenerative disc disease of the thoracolumbar spine is productive of unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine; incapacitating episodes having a total duration of at least six weeks in the last year; or any associated objective neurological abnormalities except for bilateral lower extremity neurologic impairment; or of residuals of fracture of vertebra; complete ankylosis of the spine or unfavorable ankylosis of the lumbar spine; or pronounced intervertebral disc syndrome.  

8.  The Veteran's degenerative disc disease of the thoracolumbar spine has been productive of neurologic impairment of the right lower extremity that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve; however the preponderance of the evidence shows that the disability is not productive of moderate incomplete paralysis, or worse symptoms, of the right lower extremity sciatic nerve.

9.  The Veteran's degenerative disc disease of the thoracolumbar spine has been productive of neurologic impairment of the left lower extremity that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve; however the preponderance of the evidence shows that the disability is not productive of moderate incomplete paralysis, or worse symptoms, of the left lower extremity sciatic nerve.

10.  The preponderance of the evidence is against a finding that the Veteran's rotator cuff tendonitis of the right shoulder, is productive of a range of motion of the right shoulder limited to shoulder level; or ankylosis of the shoulder; or impairment of the humerus involving malunion or recurrent dislocation at the scapulohumeral joint; or impairment of the clavicle or scapula, involving malunion, nonunion or dislocation.

11.  The preponderance of the evidence is against a finding that the Veteran's left ankle strain, is productive of pain, any ankylosis of the ankle, or of moderate limited motion of the ankle, or of ankylosis of subastragalar or tarsal joint, or of malunion of Os calcis or astragalus, or of an astragalectomy.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent for cervical strain with degenerative joint disease for the period prior to February 25, 2009, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5285, 5286, 5287, 5290, 5293, (2001); Diagnostic Codes 5235-5243 (2012).

2.  The criteria for an initial disability rating of 20 percent for cervical strain with degenerative joint disease for the period from February 25, 2009, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5285, 5286, 5287, 5290, 5293, (2001); Diagnostic Codes 5235-5243 (2012).

3.  The criteria for restoration of a 40 percent disability rating for degenerative disc disease of the thoracolumbar spine for the period prior to January 27, 2010 are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.71a, Diagnostic Codes 5285, 5286, 5289, 5291, 5292, 5293, 5295 (2001); Diagnostic Codes 5235-5243 (2012).

4.  The criteria for a disability rating in excess of 40 percent for degenerative disc disease of the thoracolumbar spine for the period prior to January 27, 2010, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2012); Diagnostic Codes 5235-5243 (2012).

5.  The criteria for a disability rating in excess of 40 percent for degenerative disc disease of the thoracolumbar spine for the period from January 27, 2010, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2012); Diagnostic Codes 5235-5243 (2012).

6.  The criteria for a separate 10 percent disability rating for right lower extremity radiculopathy associated with low back disability, have been met effective September 26, 2003.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2012).

7.  The criteria for a separate 10 percent disability rating for left lower extremity radiculopathy associated with low back disability, have been met effective September 26, 2003.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2012).

8.  The criteria for an initial disability rating in excess of 10 percent for rotator cuff tendonitis of the right shoulder, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2012).

9.  The criteria for a compensable initial disability rating for left ankle strain, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove the claim.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

The VCAA duty to notify was satisfied by way of letters sent to the appellant between July 2002 and February 2010, which in combination fully addressed the notice elements.  The RO informed the Veteran of the specific criteria to substantiate his claims for higher disability ratings for his service-connected disabilities on appeal.  These letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in a February 2012 supplemental statement of the case.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Board notes that the Veteran was afforded VA examinations regarding his rating claim.  VA examined the medical history of the claimed condition for compensation purposes addressing the rating claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Restoration of 40 percent Rating for Thoracolumbar Disability Prior to January 27, 2010

The Veteran claims entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine, to include restoration of a 40 percent disability rating, for the period prior to January 27, 2010.  The RO in a May 2012 rating decision has increased the rating for that disability to 40 percent, effectively restoring the previous rating, effective from January 27, 2010.  Thus the restoration part of the low back rating issue involves only the period prior to January 27, 2010.

The provisions of 38 C.F.R. § 3.105(e) (2012) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 40 to 20 percent for degenerative disc disease of the thoracolumbar spine, were properly carried out by the RO.  In September 1999, the RO notified the Veteran of a proposed rating reduction issued in a rating decision in August 1999.  At that time the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO took final action to reduce the disability rating in a June 2000 rating decision, in which the rating was reduced from 40 to 20 percent, effective September 1, 2000.  The RO informed the Veteran of this decision by letter dated June 30, 2000.  

Pursuant to 38 C.F.R. § 3.344(a), if a rating has been in effect for more than 5 years, such as here in the case of the thoracolumbar spine disability for which a 40 percent rating had been in effect since July 1, 1995, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a).  In such cases, it is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id.  

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

As discussed above, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.

The reduction in the percentage rating was made effective on September 1, 2000.  The 40 percent evaluation had been in effect for five years or more.  Therefore, compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) is required.

In considering the propriety of a reduction, the evidence available to the RO at the time the reduction was effectuated must be considered, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, pursuant to the rules for establishing disability ratings, which are discussed below.  

Notably, on the basis of reports of VA examinations of the spine conducted on January 27, 2010 and in December 2011, the RO determined in its May 2012 rating decision that a 40 percent disability rating was warranted for the Veteran's degenerative disc disease of the thoracolumbar spine.  The findings of those examinations are discussed below.  The Board fully concurs with the RO's decision that the thoracolumbar spine condition warranted a 40 percent disability rating based on the examination findings at those examinations as to the forward flexion of the thoracolumbar spine, with consideration of provisions of 38 C.F.R. § 4.40 and 4.45 and factors cited in DeLuca. 

As those VA examination reports in effect constitute findings that the Veteran's thoracolumbar spine disability did not demonstrate actual improvement, restoration of the 40 percent disability rating for the period prior to January 27, 2010 is warranted.

III.  Disability Ratings

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board observes that the Court has noted that when rating spine disabilities under the revised criteria, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).  

The Court has held that claims for higher disability ratings should emphasize the analysis of the evidence differently depending on whether or not service connection was previously in effect for the subject disability appealed.  If the Veteran appeals a rating decision seeking an increased rating for an already service-connected disability, as here with the thoracolumbar spine disability, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In appeals of an initial assignment of a disability rating, as here with the other claims on appeal, then the rating is to consider the severity of the disability during the entire period from the initial assignment of the disability rating to the present time. Fenderson v. West, 12 Vet. App. 119 (1999).

More recently, however, the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claims below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).  

The Veteran's statements describing the symptoms of his service-connected disabilities are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2012).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  

A.  Disabilities of the Cervical and Thoracolumbar Sections of the Spine

The RO has evaluated the appealed cervical and thoracolumbar spine disabilities' ratings under rating criteria for evaluating the musculoskeletal system.  Under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  
 
During the pendency of this appeal as to the spine disabilities claims, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the criteria for rating disabilities of the spine.  Effective September 23, 2002, VA revised the criteria for rating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the changes to Diagnostic Code 5293 (now classified as Diagnostic Code 5243) for intervertebral disc syndrome.  

The Veteran's claims regarding the spine disabilities originated prior to September 23, 2002, and thus prior to the September 23, 2002 effective date for the revision in the criteria for rating intervertebral disc syndrome, and prior to the revisions of the criteria for rating general diseases and injuries of the spine, effective September 26, 2003. 

The Board is required to consider the claim in light of both the former and revised schedular criteria to determine whether a higher disability rating is warranted for the veteran's cervical and thoracolumbar spine disabilities.  The General Counsel for VA has determined that the amended rating criteria, if favorable to the claim, can be applied only for the periods from and after the effective date of the regulatory change.  However, the veteran does get the benefit of having both the former and revised regulations considered for the period after the change was made.  See VAOPGCPREC 3-2000.  That guidance is consistent with longstanding statutory law, to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).

Under Diagnostic Code 5285, in effect prior to September 26, 2003, residuals of a fracture of a vertebra with cord involvement, bedridden, or requiring long leg braces is rated 100 percent.  Without cord involvement but with abnormal mobility requiring a neck brace (jury mast) warrants a 60 percent evaluation.  In other cases the disability is rated in accordance with definite limitation of motion or muscle spasm, adding 10 percent for demonstrable deformity of a vertebral body.  38 C.F.R. § 4.71a (2001).

Under Diagnostic Code 5286, in effect prior to September 26, 2003, a 60 percent rating was assigned for ankylosis of the spine at a favorable angle.  A 100 percent rating was assigned for unfavorable ankylosis of the spine.  38 C.F.R. § 4.71a (2001).

Under Diagnostic Code 5287 in effect prior to September 26, 2003, a 40 percent rating was assigned for unfavorable ankylosis of the cervical spine.  A 30 percent rating was assigned for favorable ankylosis of the cervical spine.  38 C.F.R. § 4.71a (2001).

Under Diagnostic Code 5288 in effect prior to September 26, 2003, a 30 percent rating was assigned for unfavorable ankylosis of the dorsal (thoracic) spine.  A 20 percent rating was assigned for favorable ankylosis of the dorsal (thoracic) spine.  38 C.F.R. § 4.71a (2001).

Under Diagnostic Code 5289 in effect prior to September 26, 2003, a 50 percent rating was assigned for unfavorable ankylosis of the lumbar spine.  A 40 percent rating was assigned for favorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a (2001).

Under Diagnostic Code 5290, in effect prior to September 26, 2003, a 10 percent rating was assigned for slight limitation of motion of the cervical spine; a 20 percent rating was assigned for moderate limitation of motion; and a maximum rating of 30 percent was assigned for severe limitation of motion.  38 C.F.R. § 4.71a (2001).

Under Diagnostic Code 5291, in effect prior to September 26, 2003, a zero percent rating was assigned for slight limitation of motion of the dorsal spine; and a 10 percent rating was assigned for moderate or severe limitation of motion.  38 C.F.R. § 4.71a (2001).

Under Diagnostic Code 5292, in effect prior to September 26, 2003, a 20 percent rating was assigned for moderate limitation of motion of the lumbar spine; and a maximum rating of 40 percent was assigned for severe limitation of motion.  38 C.F.R. § 4.71a (2001). 

Under Diagnostic Code 5293, in effect from September 23, 2002 and prior to September 26, 2003, the criteria for a zero percent rating contemplate findings productive of a cured postoperative condition.  A 10 percent rating contemplate findings productive of mild symptoms.  A 20 percent rating contemplate findings productive of moderate symptoms with recurring attacks.  The criteria for a 40 percent evaluation contemplate findings reflective of intervertebral disc syndrome, with severe, recurring attacks, with intermittent relief.  The criteria for the next higher 60 percent evaluation requires findings reflective of a pronounced intervertebral disc syndrome; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a (2001).

Under Diagnostic Code 5295, in effect prior to September 26, 2003, a maximum rating of 40 percent rating was assigned for lumbosacral strain, with severe symptoms with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space; or, some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a (2001).  A 20 percent rating reflects findings productive of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 10 percent rating reflects findings productive of characteristic pain on motion.  A zero percent rating reflects findings productive of slight subjective symptoms only.

Under the revised criteria that is in effect from September 26, 2003, disabilities of the spine will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2011).  The General Rating Formula provides for a single set of criteria for rating conditions of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The following apply to the revised criteria in effect from September 26, 2003.  Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The designated code for vertebral fracture disability is Diagnostic Code 5235.

The Veteran's service-connected cervical strain with degenerative joint disease, is currently rated pursuant to the hyphenated code, 38 C.F.R. § 4.71a, Diagnostic Code 5237-5242, the diagnostic codes for evaluating cervical strain, and degenerative arthritis of the spine, respectively.  The Veteran's service-connected degenerative disc disease of the thoracolumbar spine, is currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, the diagnostic code for evaluating intervertebral disc syndrome.  

Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Note (6) of the General Rating Formula provides that service-connected disability of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.   38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2012).  

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, using whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Id.

Under the General Rating Formula, spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, are evaluated according to the criteria below.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  Note first that if the criteria for a compensable rating under a diagnostic code are not met, then a noncompensable rating is awarded.  See 38 C.F.R. § 4.31 (2012).

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

In addition to Note (6) discussed above, the notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2012).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

There are no separate disability ratings in effect for any associated neurologic impairment.  But consideration of associated objective neurologic abnormalities is inherent in the evaluation of the spine rating claims on appeal.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Therefore, as part of the current appeal the Board has considered the presence and extent of any separate objective neurologic abnormalities associated with the service-connected cervical or thoracolumbar spine disabilities.  The Board has reviewed the pertinent competent evidence of record including VA and private treatment records, and the reports of VA examinations during the appeal period.  The treatment records do not contain evidence materially inconsistent with that contained in the VA examination reports.

Analysis 

The Board has reviewed the pertinent competent evidence of record throughout the appeal period.  It should first be noted that there is no medical evidence on file, or claim by the Veteran, of any significant level of incapacitating episodes so as to warrant an evaluation for intervertebral disc syndrome based on incapacitating episodes.   The Veteran does not claim, and the evidence on file does not show that for any part of the appeal that there is any significant extent of incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome involving the cervical or thoracolumbar spine, that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2012).  

In this regard, at a September 2005 VA examination the Veteran reported he had no periods of incapacitation within the past 12 months.  At a February 2009 VA examination the Veteran reported that he had had a two day episode of incapacitation of the cervical spine, and a three day episode of incapacitation of the thoracolumbar spine in the past 12 months.  At a January 2010 VA examination the examiner stated that the Veteran had lost time from work amounting to one to two weeks in the last 12 months; but also stated that there were no incapacitating episodes due to intervertebral disc syndrome.  At a December 2011 VA examination, the examiner made findings that the Veteran did not have intervertebral disc syndrome or incapacitating episodes involving the thoracolumbar spine.
 
Thus, an evaluation in excess of the existing ratings in effect for the cervical or thoracolumbar spine disabilities is not warranted at any time during the appeal period on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

It should also be noted that there is no medical evidence, or claim by the Veteran, that there is unfavorable ankylosis of both the thoracolumbar and cervical spine segments.  Thus, the Board shall separately evaluate the disability of the thoracolumbar and cervical spine segments.  See 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2012).

1.  Musculoskeletal Spine Disability Evaluation Based on Range of Motion; and Associated Criteria in Effect Prior to September 26, 2003

i.  Cervical Strain with Degenerative Joint Disease

a.  Period Prior to February 25, 2009:  The Veteran seeks a compensable initial disability rating for cervical strain with degenerative joint disease, for the period prior to February 25, 2009.  The evidence on file material to the evaluation of the cervical spine disability on the basis of range of motion is contained in the reports of VA examinations of the spine conducted between August 1996 and March 2006.

For the period prior to February 25, 2009, the Board finds that a 10 percent rating, but no higher, is warranted.  In this regard, as reflected in VA examinations and testimony of a November 2001 RO Decision Review Officer hearing, the evidence demonstrates that during that period he complained of pain with normal activity.   As the cervical spine is painful, the Board finds that, pursuant to 38 C.F.R. § 4.59 and Burton, supra, a minimum compensable rating, ten percent, is warranted for the cervical spine for the period prior to February 25, 2009.  

In this regard, the Board has considered the cervical spine disability under the old regulations effective prior to September 26, 2003.  Affording the Veteran the benefit of any doubt, the Board determines that the clinical findings, with consideration of factors under DeLuca, are productive of a slight limitation of motion of the cervical spine, but no more.  On that basis, a rating of 10 percent and no more is warranted for the period prior to February 25, 2009, including that part prior to September 26, 2003, which must be evaluated based on the old regulations in effect prior to that time.  

The preponderance of the evidence on file is against a finding that symptoms are productive of more than slight limitation of motion at any time prior to February 25, 2009.  It should be noted that at the April 2002 VA examination, on range of motion study, the examiner reported that the cervical spine showed a full range of motion in all directions: 45 degrees flexion; 20 degrees extension; 45 degrees bilateral flexion; and 90 degrees bilateral rotation. 

Nor does the cervical spine disability meet the old criteria for a disability in excess of 10 percent prior to February 25, 2009 on any other relevant basis.  There is no evidence of any residuals of fracture of vertebra, or ankylosis, or moderate or worse recurring attacks of intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, 5293 (2001). 

The Board also finds that under the revised regulations in effect from September 26, 2003, the preponderance of the evidence does not support a disability rating in excess of 10 percent for the Veteran's cervical spine disability for the prior to February 25, 2009.  At the September 2005 VA examination, the cervical spine showed ranges of motion as follows: extension 60 degrees, flexion 60 degrees, rotation 60 degrees to the right and 45 degrees to the left, lateral bending 40 degrees to the right and 30 degrees to the left.  

At the March 2006 VA examination, flexion and extension were each to 45 degrees; lateral rotation to the right was to 45 degrees and to the left was to 20 degrees, limited by pain; and lateral flexion to the right was to 25 degrees and to the left was 5 degrees, limited by pain.  The diagnosis included that X-rays were read as normal, and that the Veteran had degenerative changes noted in prior X-rays; and that objective findings showed marked cervical strain and spasm of the musculoskeletal nature, particularly of the left cervical muscles; and that this had minimal impairment impacting on physical and sedentary employment.

These findings do not meet the criteria for a disability rating in excess of 10 percent for cervical strain with degenerative joint disease, based on limitation of motion criteria.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2012).  Review of the remainder of the medical evidence during the period prior to February 25, 2009, does not show findings that would otherwise meet criteria for a disability rating in excess of 10 percent during that period on the basis of limitation of motion.  Id.  

The evidence during the period prior to February 25, 2009 does not show that the Veteran's cervical spine disability is productive of: forward flexion of the cervical spine limited to 15 degrees or less; or, combined range of motion of the cervical spine limited to 170 degrees or less; or, muscle spasm, guarding, or localized tenderness, though not resulting in abnormal gait or abnormal spinal contour.  Id.  In this case, although there was some evidence of spasm at the March 2006 VA examination, there was no evidence of abnormal gait or spinal contour; and the medical evidence overall for the period from February 25, 2009 shows that the Veteran's cervical spine disorder does not meet the criteria so as to warrant a disability rating in excess of 10 percent on the basis of limitation of motion.    

b.  Period From February 25, 2009:  The Veteran seeks an initial disability rating in excess of 10 percent for cervical strain with degenerative joint disease, for the period from February 25, 2009.  The evidence on file material to this issue is contained in the reports of VA examinations of the spine conducted in February 25, 2009, and in January 2010 and December 2011.   

During the February 25, 2009 VA examination the Veteran reported complaints of pain and stiffness of the neck every month for about one week.  The pain was moderate to severe, and the left side was worse than the right.  
 
On examination there were no abnormal spinal curvature or abnormalities of cervical sacrospinalis musculature.  Range of motion study showed that flexion was from zero to 40 degrees; extension from zero to 30 degrees; left and right lateral flexion was from zero to 20 degrees; and left and right lateral rotation was to 55 and 60 degrees, respectively.  There was no objective evidence of pain on active range of motion, or of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  It should be noted that the combined range of motion of the cervical spine was 225 degrees.  

These findings meet the criteria for a 20 percent rating under the revised rating criteria, because the range of motion for flexion falls within the range satisfying the criteria for a 20 percent rating based on range of motion.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2012).  

However, these findings do not meet the criteria for a disability rating in excess of 20 percent for cervical strain with degenerative joint disease, based on limitation of motion criteria under the revised criteria.  Id.  Moreover, the findings do not meet the criteria under the old criteria for evaluating the cervical spine.  In this regard, the preponderance of the evidence is against a finding-during the period from February 25, 2009-that the cervical spine disability is productive of severe limitation of motion, even with consideration of factors under DeLuca.  

Nor does the cervical spine disability meet the old criteria for a disability in excess of 20 percent for the period from February 25, 2009 on any other relevant basis.  There is no evidence of any residuals of fracture of vertebra, or ankylosis, or severe or worse recurring attacks with intermittent relief from intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, 5293 (2001). 

Further, review of the remainder of the medical evidence during the period from February 25, 2009, do not show findings that would otherwise meet criteria for a disability rating in excess of 20 percent during that period under the revised criteria, on the basis of limitation of motion.  The evidence during that period does not show that the Veteran's cervical spine disability is productive of: forward flexion of the cervical spine limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.      


ii.  Degenerative Disc Disease of the Thoracolumbar Spine

a.  Period Prior to January 27, 2010:  In the section above regarding restoration, the Board here restored the previously extant 40 percent rating that had been in effect for the Veteran's degenerative disc disease of the thoracolumbar spine, for the period prior to January 27, 2010.  The remaining part of that claim is the issue of entitlement to a rating in excess of 40 percent during that period.  

The evidence on file material to the evaluation of the thoracolumbar spine disability on the basis of range of motion is contained in the reports of VA examinations of the spine conducted between August 1996 and February 2009.

As indicated above, under the old regulations, a rating in excess of 40 percent would require evidence of findings productive of either residuals of fracture of vertebra; complete ankylosis of the spine or unfavorable ankylosis of the lumbar spine; or pronounced intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, and 5293.  The maximum rating for severe limitation of motion of the lumbar spine is 40 percent, thus a rating under Diagnostic Code 5292 is not feasible for limitation of motion of the lumbar spine.

Under the revised criteria, a disability rating in excess of 40 percent requires that the low back disability is productive of unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243. 

Review of the reports of VA examinations of the Veteran's low back conducted in August 1996, November 1998, October 2000, April 2002, September 2005, March 2006, and February 2009, all involving some aspect of examination of the low back disability, clearly show that the Veteran's thoracolumbar spine disability is not productive of any of the above criteria regarding the thoracolumbar spine so as to warrant a rating in excess of 40 percent.  

The November 1998 VA examination report is the first to show range of motion findings, and shows that forward flexion was to 114 degrees; backward extension was to 39 degrees; left and right lateral flexion were each to 25 degrees; all with objective evidence of pain on motion.  Although the Veteran reported complaints of pain, weakness, stiffness, fatigability, and lack of endurance, on examination the examiner found no evidence of painful motion, spasm, weakness, or tenderness.  The diagnosis was bulging disc L5 with slight loss of function due to pain.  

During the April 2002 VA examination the Veteran reported complaints of low back pain.  On examination there was no point tenderness over the lumbosacral spine.  On range of motion study, the Veteran developed pain at 45 degrees of flexion, ten degrees of extension, 45 degrees of right or left lateral flexion, and there was no pain on rotation.  The diagnosis was mild degenerative joint disease of the lumbosacral spine.

During the September 2005 VA examination the Veteran reported low back pain about once a week, lasting up to a couple of days, but with no definite weakness or other limitation of activities caused by the pain.  He reported that the pain radiated to the left leg to the ankle on occasion, but he denied sensory symptoms in the lower extremity.  On examination, range of motion study showed flexion to 45 degrees, extension to 30 degrees, and lateral bending to 30 degrees, bilaterally.  The examiner commented his belief that the motions did not represent a full effort.  The report contains a diagnosis of minor degenerative joint disease facet joints of the lumbosacral spine.  In a December 2005 addendum, the examiner commented that the only evidence of or expression of pain was at the extremes of the ranges of motion in the lumbar spine.

During a March 2006 VA examination, the Veteran reported complaints of low back pain that radiated to the lower extremities.  On examination, range of motion study showed flexion to 70 degrees; extension to 10 degrees; lateral bending to 35 degrees on the right and to 40 degrees on the left; and lateral rotation was to 40 degrees on the right and 20 degrees on the left.  The limitations in range of motion were the result of pain.  The examiner diagnosed lumbar strain and sprain, and commented that the Veteran had pain particularly on bending.   

During the February 2009 VA examination, the Veteran reported lumbar spine pain of moderate to severe severity that radiated to the left knee.  On examination, range of motion study showed flexion to 80 degrees; extension to 20 degrees; lateral bending to 30 degrees on the right and to 20 degrees on the left; and lateral rotation was to 30 degrees bilaterally.  There was no objective evidence of pain on active range of motion, or of pain following repetitive motion.  There was no additional limitation after three repetitions.  

In summary, such evidence does not provide for a disability rating in excess of 40 percent for the low back disability on the basis of limitation of motion criteria under the old or revised criteria at any time prior to January 27, 2010; or other criteria under the old version.  The evidence on file during that period, including from the reports of VA examinations discussed above, does not show symptoms productive of any of the criteria discussed above so as to warrant a disability rating in excess of 40 percent during that period, even with consideration of the factors for consideration under DeLuca.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

b.  Period From January 27, 2010:  The Veteran seeks a disability rating in excess of 40 percent for degenerative disc disease of the thoracolumbar spine, for the period from January 27, 2010.  The evidence on file material to this issue is contained in the reports of VA examinations of the spine conducted on January 27, 2010 and in December 2011.  A disability rating in excess of 40 percent requires findings productive of the criteria discussed in the section above, basically, unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine under the revised criteria; or of residuals of fracture of vertebra; complete ankylosis of the spine or unfavorable ankylosis of the lumbar spine; or pronounced intervertebral disc syndrome, under the old criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, and 5293 (2001); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the report of the January 2010 VA examination shows that the Veteran reported low back pain that radiated down the back of both legs.  He had pain on bending movements and pain in the back at all times. He wears a back brace often and uses a TENs unit.  The Veteran described symptoms of constant, moderate (daytime) to mild (at night with medication) pain with radiation down the back of both legs, which was stiff, dull pain.  He described having paresthesias, with no weakness, falls or unsteadiness.

On examination the Veteran had normal posture and gait.  The examiner found no abnormal spinal curvatures, and found that there was no thoracolumbar spine ankylosis.  On examination of the relevant spinal muscles, the Veteran had no spasm, atrophy, guarding, tenderness or weakness; but he did have pain with motion. 
  
On range of motion study, the thoracolumbar spine range of motion was from zero to 30 degrees of flexion; zero to 28 degrees of extension; and zero to 30 degrees of lateral flexion and lateral rotation, bilaterally.  There was objective evidence of pain on active range of motion; and objective evidence of pain following repetitive motion.

X-ray examination concluded with findings that vertebral alignment was anatomic; there were no significant degenerative changes in the lumbar spine; bilateral sacroiliac joints were within normal limits; and multiple surgical clips were noted in the pelvis.  The impression was normal lumbar spine.  

During a December 2011 VA examination, on range of motion study, the thoracolumbar spine range of motion was from zero to 65 degrees of flexion; zero to 10 degrees of extension; zero to 15 degrees of right lateral flexion; zero to 10 degrees of left lateral flexion; and zero to 30 degrees of lateral rotation, bilaterally.  The Veteran had pain at each of the end points of the range of motion.  The combined range of motion was 160 degrees.  The Veteran had no additional limitation in range of motion following repetitive use testing.  The Veteran had functional loss or impairment of the thoracolumbar spine after repetitive use testing, resulting from less movement than normal and pain on movement.  The Veteran had localized tenderness or pain to palpation of the thoracolumbar spine, but no guarding.  Diagnostic imaging studies of the thoracolumbar spine showed the presence of arthritis, but no vertebral fracture.

On review of the evidence during the period beginning from January 27, 2010, the preponderance of the evidence is against a finding that the symptoms are productive of unfavorable ankylosis of the entire thoracolumbar spine so as to warrant assigning the disability a 50 percent disability rating, even after consideration of pain, weakness and other symptoms described in DeLuca.  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012).  The evidence does not show any indication of any ankylosis of the thoracolumbar spine during the period beginning from January 27, 2010, and on that basis a higher rating during that period is not warranted based on range of motion.  Nor does the evidence show any of the criteria in effect prior to September 26, 2003 as discussed above.

2.  Associated Neurologic Abnormality

The following concern spine rating criteria in effect from September 26, 2003.
As provided in Note (1), the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2012).  

i.  Objective Neurologic Abnormalities of Extremities

A key inquiry here is whether there is any objective neurologic abnormality of an extremity, such as radiculopathy, associated with each of the service-connected spine segment disabilities.  

Lumbar Spine: With respect to the lumbar spine disability, in this case, there is conflicting evidence as to the presence of any lower extremity radiculopathy associated with the thoracolumbar spine disability.  During the period of appeal, as reflected in VA examination reports dated from August 1996 to the most recent one in December 2011, the Veteran has consistently reported complaints of radiation of pain into the lower extremities, particularly in the left lower extremity.  To a large extent the Veteran is competent to report on such symptoms and their apparent association with his thoracolumbar spine disability as he perceives the interaction of low back and lower extremity symptoms.  

Notably, the report of the February 2009 VA examination contains a diagnosis including lumbar radiculopathy.  On the other hand, the reports of VA examinations in January 2010 and December 2011 contain conclusions that there was no evidence of radiculopathy shown by X-rays and by the normal neurologic examination and EMG/NCS (electromyography/nerve conduction study).  

Despite that, based on a review of the evidence of record overall, including the Veteran's consistent report of lower extremity bilateral pain he associated with the lumbar spine disability, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left and right lower extremities manifest objective neurologic abnormality associated with the service-connected lumbar spine disability throughout the appeal period.  See General Rating Formula for Diseases and Injuries of the Spine: Note (1).  As provided in Note (1) above, the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2012).  The maximum rating that may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2012).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which are mild, moderate, and moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Further, Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.  Id.

Diagnostic Code 8525 contemplates paralysis or incomplete paralysis of the tibial nerve.  Moderate or mild incomplete paralysis warrants a 10 percent rating.  Severe incomplete paralysis warrants a 20 percent rating.  For complete paralysis of this nerve, a 30 percent rating is warranted.  Complete paralysis involves paralysis of all of the muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature; where the toes cannot be flexed, adduction is weakened and plantar flexion is impaired.  38 C.F.R. § 4.124a, Diagnostic Code 8525.

As reflected in the record discussed above, the radiculopathy of the left lower extremity and of the right lower extremity, both associated with the lumbar spine disability, is productive of a disability picture productive of no more than mild incomplete paralysis.  When specifically addressed in VA treatment records, as discussed above, the bilateral conditions have been described as being productive basically of pain radiating to the legs.  There is no evidence that either side involves symptoms more than sensory in nature.  

Therefore, a 10 percent disability rating is warranted for the radiculopathy of the left lower extremity associated with the lumbar spine disability, and for the radiculopathy of the right lower extremity associated with the lumbar spine disability throughout the period of appeal since September 26, 2003, the effective date of the revised criteria under which this grant is made.  

However, the preponderance of the competent evidence is against a finding for the left or right side that the condition is productive of a moderate or severe condition, so as to warrant a 20 percent disability rating under Diagnostic Codes 8520 or 8525, respectively.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520, 8525.  There is no evidence that the impairment on either side approximates moderate or a greater degree of impairment in the lower extremities.  

The Veteran is competent to provide evidence regarding the radicular-like symptoms in the left and right lower extremities, and as to the level of severity of pain or numbness he perceives in the lower extremities.  38 C.F.R. § 3.159(a)(2).  The findings described in the numerous VA examination reports discussed above are consistent with the Veteran's complaints of radicular symptoms originating from the lumbosacral spine area into the left and right lower extremities.

As discussed above, however, the medical findings are shown to consist essentially of only sensory involvement.  Further, there is no evidence of any atrophy, or other such organic changes of the lower extremities.  The involvement is primarily sensory.  On that basis, the Board finds that the evidence is productive of disability analogous to mild incomplete paralysis.  On that basis, a grant of 10 percent, and no more, is warranted for the radiculopathy of the left lower extremity associated with the lumbar spine disability, and for the radiculopathy of the left lower extremity associated with the lumbar spine disability.  The preponderance of the evidence is against granting a disability rating greater than 10 percent for the left or right lower extremity, for neurologic manifestations associated with the lumbar strain.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8525.  

Cervical Spine: With respect to the cervical spine, although the Veteran has reported some cervical spine pain including subjective complaints of radiation into the upper extremities, the preponderance of the evidence is against a finding that there are any associated objective neurological abnormalities of an upper extremity.  

During the numerous VA examinations of the cervical spine conducted during the appeal of the Veteran's claim, the preponderance of the evidence contained in those reports show no relevant findings of radiculopathy or diagnosis of any radiculopathy or peripheral neuropathy associated with the service-connected cervical spine disability. 

One exception is the report of February 2009 VA examination, during which the Veteran reported complaints of having a cool or stinging sensation that radiated to the left forearm and hand.  At that time, motor examination of the upper extremities showed findings of active movement against full resistance for all parts tested.  Sensory testing was normal in the upper extremities, and reflex examination showed hyperactive results without clonus.  Regarding medical history, on review of systems there was no paresthesias.  The report noted also that there was a reported history of cervical spine pain radiating to the forearm and arm, and of paresthesias of the forearm and hand on the left.  After examination, including motor, sensory, and reflex testing of the upper and lower extremities, the report includes a diagnosis of cervical radiculopathy.

However, during two subsequent VA examinations in January 2010 and December 2011, the examination conducted nerve conduction velocity (NCV), electromyography (EMG) testing, and other diagnostic testing on the question of radiculopathy of the upper extremities.  These two examination reports contain conclusions to the effect that while there was subjective paresthesias, there was no evidence for radiculopathy shown by X-rays, or by the normal neurologic examination or EMG/NCS testing.

As the preponderance of the evidence is against the finding of radiculopathy of the upper extremities associated with the cervical spine disability, a separate rating for such disorder is not warranted.

ii.  Non-Extremity Objective Neurologic Abnormalities 
 
The competent evidence does not show, and the Veteran has not generally claimed, that he has non-extremity objective neurologic abnormalities associated with a service-connected spine disability, such as bowel or bladder function or erectile dysfunction, so as to warrant a separate evaluation on that account.  Notably, during the March 2006 VA examination the examiner noted that the Veteran received a diagnosis of prostate cancer in May 2000 and underwent prostatectomy with residuals of erectile dysfunction.  

The reports of VA examinations throughout the appeal period have shown on review of systems that the Veteran had no abnormal urinary or fecal symptoms, or associated erectile dysfunction.  During the most recent VA examination of December 2011, the examiner made findings that there were no neurological abnormalities or findings related to the thoracolumbar spine condition such as bowel or bladder problems/pathologic reflexes.  

B.  Rotator Cuff Tendonitis of the Right Shoulder

The Veteran's rotator cuff tendonitis of the right shoulder is evaluated under Diagnostic Code 5099-5024.  The hyphenated diagnostic code in this case indicates that the service-connected disability is considered by analogy as tenosynovitis (5024).  See 38 C.F.R. § 4.27 (2012).   The right shoulder disability is assigned a 10 percent disability rating on the basis of painful or limited motion of a major joint or group of joints under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  See Burton, supra.

Although a 10 percent rating is warranted for limitation of painful motion under Diagnostic Code 5003, there is no evidence to show that the range of motion of the Veteran's right shoulder is limited to shoulder level so as to warrant a 20 percent disability rating under Diagnostic Code 5201.  There is no evidence of any ankylosis so as to warrant evaluation on that account.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  There is no evidence of impairment of the humerus involving malunion or recurrent dislocation at the scapulohumeral joint so as to warrant evaluation on that account.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.  Also, there is no evidence of impairment of the clavicle or scapula, including malunion, nonunion or dislocation, so as to warrant evaluation on that account.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.  

In this regard it should be noted that at the most recent VA examination of the shoulder, in February 2009, the Veteran reported complaints of pain in the shoulder girdle to the deltoid areas, which occurred mostly in the winter or with overuse.  At that time, on examination the range of motion of the right shoulder included flexion from zero to 150 degrees; right abduction from zero to 150 degrees; internal rotation from zero to 70 degrees; and external rotation from 70 to 65 degrees.  

The report contains findings that there was no deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking episodes, effusion, or inflammation.  The findings did include that there was decreased speed of joint motion, stiffness and weakness. 

None of these findings or others of record meet any of the diagnostic criteria necessary to warrant a disability rating in excess of the 10 percent in effect.  Therefore, the Board finds that the criteria for a higher rating under pertinent diagnostic criteria have not been met, and that the preponderance of the evidence is against the claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203.

C.  Left Ankle Strain

The Veteran's left ankle strain is rated at a noncompensable level under Diagnostic Code 5271.  There is no evidence of pain, any ankylosis of the ankle, or of moderate limited motion of the ankle, or of ankylosis of subastragalar or tarsal joint, or of malunion of Os calcis or astragalus, or of an astragalectomy, so as to warrant a compensable disability rating under relevant diagnostic criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, or 5274.  Nor is there evidence that the left ankle is painful, so as to warrant a minimum compensable rating of that joint, pursuant to 38 C.F.R. § 4.59 and Burton, supra.

In this regard, during the most recent VA examination of the left ankle strain, in February 2009, the Veteran reported complaints of intermittent swelling and popping of the joint.  On examination, there was no deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, dislocation or subluxation, locking episodes, inflammation, affect on the motion of the joint.  There was stiffness, popping, and flare-ups, which were moderate and occurring twice per year of two days duration.  

On range of motion study, left dorsiflexion was to 15 degrees; left plantar flexion was to 35 degrees; without objective evidence of pain with active motion.  There was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  X-ray examination showed that joint spaces were normal, with no significant degenerative change, or joint effusion seen and no appreciable soft tissue swelling.

None of these findings or others of record meet any of the diagnostic criteria necessary to warrant a compensable disability rating.  Therefore, the Board finds that the criteria for a higher rating under pertinent diagnostic criteria have not been met, and that the preponderance of the evidence is against the claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, 5274.

D.  Conclusions

As to any grants here, in light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration beyond what is decided here.  In this case, however, the medical evidence associated with the relevant period does not include any that would warrant an evaluation in excess of the ratings granted here for any part of the appeal.  See Hart supra.  As such any additional staged ratings are not warranted for that disability.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's low back disability claim decided here.  The Veteran has not described any unusual or exceptional features associated with his claimed disabilities.  The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.  Thus there is no basis for any further staged rating, pursuant to Hart, and the preponderance of the evidence is against the grant of a disability rating in excess of those granted here. 

To the extent of any denials of the Veteran's claims herein, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's rating claims, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the Court has held that a claim for a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim when such TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, a claim for TDIU is on appeal and is addressed in the remand below.


ORDER

Subject to the laws and regulations governing payment of monetary benefits, a 10 percent disability rating for cervical strain with degenerative joint disease is granted for the period prior to February 25, 2009.

Subject to the laws and regulations governing payment of monetary benefits, a 20 percent disability rating for cervical strain with degenerative joint disease is granted from February 25, 2009.

Reduction of the disability rating for degenerative disc disease of the thoracolumbar spine for the period prior to January 27, 2010, was not proper; restoration of a 40 percent disability rating is granted for the period prior to January 27, 2010.

A disability rating in excess of 40 percent for degenerative disc disease of the thoracolumbar spine for the period prior to January 27, 2010, is denied.

A disability rating in excess of 40 percent for degenerative disc disease of the thoracolumbar spine for the period from January 27, 2010, is denied.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating for radiculopathy of the right lower extremity associated with degenerative disc disease of the thoracolumbar spine is granted from September 26, 2003.  

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating for radiculopathy of the left lower extremity associated with degenerative disc disease of the thoracolumbar spine is granted from September 26, 2003.  

An initial disability rating in excess of 10 percent for rotator cuff tendonitis of the right shoulder is denied.

A compensable initial disability rating for left ankle strain is denied.


REMAND

The Veteran claims entitlement to a TDIU.  Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2012).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 disability evaluation, or, with less disability, if certain criteria are met. Id.  If the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  

For the purposes of establishing whether there is one disability ratable at 60 percent, or if more than one disability, establishing if there is one disability ratable at 40 percent, as pertinent here the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor if applicable, (2) disabilities resulting from a common etiology or a single accident, or (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, etcetera.  Id.

The Veteran meets the combined schedular rating under 38 C.F.R. § 4.16(a).  Service connection is in effect for a number of disabilities, with assigned ratings that combine to meet the criteria that there is at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

The Veteran asserts essentially that he is unemployable, or at best only marginally employable, due to his service-connected disabilities, in particular his cervical and thoracolumbar spine disabilities.  The record reflects that he has had some employment part-time including as a church pastor, as reflected most recently in the report of the December 2011 VA examination.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Board finds that VA must obtain a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Such an opinion is necessary to adjudicate this claim.  Thus, the Board has no discretion and must remand this matter to afford the Veteran a VA examination, the report of which must address the above inquiry.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

2.  Then readjudicate the Veteran's TDIU claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


